Citation Nr: 1630892	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-22 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this matter in November 2013, and then denied the claim in a January 2014 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Memorandum Decision, the Court vacated the January 2014 decision and remanded back to the Board the issue of entitlement to service connection for an acquired psychiatric other than PTSD.  

The Board observes that in his appeal to the Court, the Veteran discussed PTSD.  Notably, in the July 2015 Memorandum Decision, the Court observed that the issue of service connection for PTSD was not denied by the January 2014 Board decision and that the Veteran did not appeal a prior November 2013 Board decision denying service connection for PTSD.  Thus, the issue of PTSD is not part of the current claim on appeal.  

As a final matter, in September 2014, the Veteran submitted additional evidence, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

An acquired psychiatric disorder other than PTSD was not present during active service or within one year of service, and is not otherwise caused by or related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD was not incurred in active service, nor can it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant pre-adjudication notice was sent to the Veteran in March 2010.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, private treatment records, lay statements, and military personnel records.  The VA also requested command histories and deck logs for the naval ship on which the Veteran served.  The Veteran has not identified any outstanding evidence.  The Board is aware of evidence that the Veteran is in receipt of Social Security disability benefits, as an April 1997 SSA award letter is of record.  However, the Veteran has not alleged, and the record does not otherwise show, that those disability benefits are related to the psychiatric claim on appeal.  Thus, the Board finds that further remand for those records is not warranted.  

The Veteran has also been afforded VA examinations in conjunction with this claim.  The psychologist who conducted the October 2010 VA examination had access to and reviewed all the evidence in the claims file, recorded the Veteran's subjective complaints, and performed applicable psychological testing prior to providing a diagnosis and opinion.  Because the opinion only addressed PTSD and did not address the etiology of diagnosed psychiatric disorders other than PTSD, the Board remanded the claim in November 2013 for an addendum opinion.  The opinion offered by the examiner in December 2013 cited to specific evidence of record and provided an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Thus, the Board finds that the examinations of record are adequate.

The Board recognizes the Veteran's challenges to the adequacy of the October 2010 VA examination.  In this regard, in two statements dated in August 2014, the Veteran asserts that the October 2010 VA examination has no probative value as there was no testing performed and because the examination lasted only "10 or 15 minutes."  However, contradicting that claim is the October 2010 VA examination report that shows administration of CAPS (Clinician Administered PTSD scale), SCID (Structured Clinical Interview for DSM-IV) and SIMS (Structured Interview of Malingered Symptomatology) assessments.  Also in contrast to his August 2014 claims is an earlier September 2011 statement in which the Veteran reports that he "spent 30-40 minutes answering questions," during the October 2010 VA examination, and not the "10 or 15 minutes" more recently reported.  The Board finds that the Veteran's earlier statement, not offered in challenge to the adequacy of the examination and made more proximate to the October 2010 examination, is more probative and credible.  Thus, the Board finds no merit in the Veteran's arguments regarding the adequacy of the October 2010 VA examination.

Finally, the Veteran's claim was remanded in November 2013 to obtain a medical opinion.  Inasmuch as an addendum opinion was obtained in November 2013, the Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that no additional RO action to further develop the record in connection with the Veteran's claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are unremarkable for complaints, diagnosis, or treatment of any mental health problems or psychiatric disorders.  No treatment for psychological issues was sought prior to February 2010, nearly 50 years after separation from service.

In February 2010, the Veteran was evaluated by Dr. W.A., a licensed psychologist.  The Veteran denied having medical conditions originating during his period of service.  When asked the history and duration of his psychological symptoms, he reported they were "intermittent" and he was "uncertain of the specific situational triggers which induced the symptoms" and that his depressive symptoms had likely been evident since 1996, when he suffered a heart attack.  Prior history of psychological evaluations or counseling, drug abuse or alcohol abuse was denied.

The examiner administered the Personality Assessment Inventory and concluded that the Veteran might be "intentionally" presenting himself "in an overly negative manner."  She explained that similar profilers tended to report problems with drugs and alcohol and often experience "marked difficulties with concentration and a fear of losing control of their thoughts."  She noted that "some troubles with irritability were acknowledged, and considerable situational stress, particularly given his wife's health problems, was evident."  The examiner diagnosed Depressive Disorder NOS.

In October 2010, the Veteran underwent an examination with a VA psychologist.  The examiner noted there were symptoms of a mental disorder, but the Veteran was not currently seeking treatment.  When asked if he experienced depression or anxiety, the Veteran stated: "I don't think so, but my wife thinks so...She says I get irritated easily, which I don't believe I do."  He denied experience of or treatment for mental health problems during service. 

The examiner administered CAPS (Clinician Administered PTSD scale), SCID (Structured Clinical Interview for DSM-IV) and SIMS (Structured Interview of Malingered Symptomatology) assessments.  The examiner noted that the Veteran's SIMS score "was significantly elevated above the recommended cutoff score for the identification of likely feigning."  The examiner concluded: "This veteran endorsed a high frequency of symptoms and impairment that is highly atypical of individuals who have genuine psychiatric or cognitive disorders."  The examiner diagnosed Anxiety Disorder NOS.  He stated he was "unable to determine the Veteran's current level of occupational or social functioning because tests results indicated that the veteran was exaggerating psychological issues."

Following the Board's remand in November 2013, the October 2010 VA psychologist revisited the claims file to provide a medical opinion specifically addressing the etiology of the Veteran's psychological diagnoses other than PTSD.  He opined it was less than a 50/50 probability that any mental health symptoms experienced by the Veteran, to include either depression or anxiety, were incurred in or caused by his military service.  The examiner's rationale for this opinion included the Veteran's statement at the 2010 examination that he did not think he experienced depression or anxiety and that psychological testing results indicated an exaggeration of symptoms.  In addition, the record reflects that the Veteran did not seek or receive treatment for any mental health issues prior to 2010.

In December 2013 and August 2014, the Veteran underwent further evaluation by the private psychologist who examined him in February 2010.  The December 2013 and August 2014 reports document continued symptoms consistent with the presence of anxiety and depression, and assessments of anxiety disorder NOS and depressive disorder NOS.  Notably, the private psychologist in both reports opined that the Veteran's "[s]ymptoms are, as likely as not, service-connected."  However, for reasons discussed below, the Board accords the private psychologist's December 2013 and August opinions less probative value than the December 2013 VA opinion.

Foremost, the private psychologist offered no rationale or explanation whatsoever for her conclusion that the Veteran's symptoms are service-related.  Further, there is no indication that she had access to the Veteran's claims file.  As such, the opinion appears to have been based solely the history provided by the Veteran and his wife, which the Board finds to lack credibility.  In this regard, as previously discussed, both VA and private testing of the Veteran has suggested some degree of misrepresentation, exaggeration of symptoms, or "likely feigning."  Even further, the private reports document inconsistencies in reports from examination to examination.  For instance, in the December 2013 report, in discussing thoughts of death and the Veteran's concerns that his wife might be better off without him, it was noted that the Veteran was "extremely close" to his wife.  However, in August 2014, the Veteran's marriage to his wife was described as an "ongoing pattern of 'misery'" since service, and the Veteran's wife reported that the Veteran had difficulty with detachment and estrangement.  The Veteran similarly reported to the private psychologist in February 2010 and to the VA examiner in October 2010 that he and his wife are "not close."  Similarly, in February 2010, the Veteran reported that he had "[e]xcellent relationships with both [of his] sons."  However, during the October 2010 VA examination, the Veteran described his relationship with them as "we're not really close."

The Board also observes that, in contrast to various symptoms noted in the December 2013 and August 2014 reports, available February 2014 private primary care treatment notes show that while the Veteran reported that "lately he has not been sleeping well," he denied insomnia, depression, anxiety/panic attacks, sadness, verbal aggression, and memory loss on review of symptoms.  Furthermore, on physical examination, no depression was observed, memory was intact, and mood and affect were normal.  Indeed, while the Veteran reported feeling "very irritated" or "very moody" for "most of the day nearly every day" during his private February 2010 and December 2013 evaluations, he was consistently observed to be "extremely pleasant and cooperative" and "easily engaged" during those evaluations.  Thus, it appears likely that he tends to tailor and perhaps exaggerate his symptoms when being evaluated for psychiatric purposes.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

In any event, to the extent that the private psychologist offered a positive opinion, such opinion was based on the history of symptoms and events provided by the Veteran and his wife, which the Board has found to lack credibility.  As such, that opinion has little to no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  Thus, the Board finds the November 2013 VA opinion to be of greater probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

While the Veteran may believe that his psychological disorders are etiologically related to service, the medical evidence of record is more probative.  The Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins).  However, an acquired psychiatric disability is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372.  Given this, the Board concludes that, although the Veteran is competent to report symptoms he experiences, statements regarding a link between a psychological disability and service do not constitute competent evidence.

The Board has also considered the lay statements of the Veteran's wife, including her account of symptoms since the Veteran was in service, as documented in the August 2014 private psychological evaluation report.  The Board acknowledges that she is competent to report her observations of the Veteran.  However, like the Veteran, she is not competent to diagnose the Veteran with a psychiatric disorder or to relate any psychiatric symptoms to his service.  Furthermore, her statements are contradicted by other statements made by the Veteran.  For instance, in February 2010, the Veteran reported that his wife perceived that he had some difficulties with anger beginning 10 years after their 1960 marriage (so around 1970), and when asked the history and duration of his psychological symptoms, he reported they were "intermittent" and he was "uncertain of the specific situational triggers which induced the symptoms," and that his depressive symptoms had likely been evident since 1996, when he suffered a heart attack.  Notably, he did not place an onset of symptoms in or soon after service as reported by his wife in August 2014.  In any event, the Board has considered the wife's lay statements but finds that they are outweighed by the October 2010 and December 2013 VA examinations. 
Following review of the evidence of record, the Board concludes that an acquired psychiatric disability was not caused by and is not the result of the Veteran's active service.  The Veteran does not allege treatment in service or continuous symptomatology since service and Anxiety Disorder NOS and Depressive Disorder NOS were not diagnosed until nearly five decades after separation from service.  The long period of time that passed between the Veteran's period of active service and the onset of a psychiatric disability weighs heavily against a relationship between the two.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service). 

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an acquired psychiatric disorder other than PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


